


110 HR 7257 IH: 5-Star Generals Commemorative Coin

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7257
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Mrs. Boyda of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  recognition of 5 United States Army 5-Star Generals, George Marshall, Douglas
		  MacArthur, Dwight Eisenhower, Henry Hap Arnold, and Omar
		  Bradley, alumni of the United States Army Command and General Staff College,
		  Fort Leavenworth, Kansas, to coincide with the celebration of the 132nd
		  Anniversary of the founding of the United States Army Command and General Staff
		  College.
	
	
		1.Short titleThis Act may be cited as the
			 5-Star Generals Commemorative Coin
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The United States
			 Army Command and General Staff College, founded in 1881, has in its many
			 evolutionary forms, served this country consistently and well for 127
			 years.
			(2)The Command and
			 General Staff College has played a decisive role in the education and training
			 of officers, particularly in their field grade years of service, in times of
			 war and peace, since its establishment.
			(3)The Command and
			 General Staff College has had a salutatory effect on many fields of battle by
			 providing its officer student bodies the necessary skills of battle management,
			 leadership development, and the most modern and effective command and staff
			 action procedures, all of which have been key to this Nations’ success in its
			 many conflicts which, thereby, have preserved its freedoms and way of
			 life.
			(4)The Command and
			 General Staff College, the Nations’ oldest military staff college, does not
			 have a commemorative coin cast in celebrating its long and honorable history,
			 displaying its heritage, and serving as a reminder to the holder of such coins
			 the service to the Nation its graduates have provided in war and peace.
			(5)The United States Army Command and General
			 Staff College is the Nation’s largest and oldest military staff college,
			 continuing to educate officers from all United States branches of military
			 services, select members of our civil government, and officers from many
			 friendly and allied nations from around the globe. Located in the middle of the
			 American heartland, will continue to serve as a beacon of light to the
			 proposition of intellectual curiosity and professional military excellence in
			 the development of its students, and serve as a link to American citizenry
			 grateful for the sacrifices, some in the fullest measure of duty and devotion
			 to the Nation, made by the graduates of its Command and Staff College.
			(6)The Command and General Staff College
			 Foundation, Inc. (in this Act referred to as the Foundation) is
			 dedicated to promoting excellence in he faculty and students of the United
			 States Army Command and General Staff College. Seeking new ways to educate and
			 remind our citizens regarding the capable and selfless service of our military
			 officers, and to imbue in them a sense of pride in those who bear the burden of
			 military leadership in our Nation’s wars and in times of peace.
			(7)The Foundation is a nongovernmental,
			 member-based, and publicly supported nonprofit organization that is entirely
			 dependent on funds from members, donations, and grants for its functions and
			 supports exclusively the United States Army Command and General Staff
			 College.
			(8)The Foundation
			 uses funding to provide the Margin of Excellence to the programs and activities
			 of the College in support of the educational needs of the Nation’s field grade
			 officer corps, and the faculty and staff attendant thereto.
			(9)In 2006, the
			 Secretary of the Army accepted the first Foundation gift to the College in
			 support of the Command and General Staff College.
			(10)The Foundation is
			 actively engaged in the initial stages of its first capital campaign to support
			 the Command and General Staff College.
			(11)The 5 5-Star
			 Generals who attended or taught at the Command and General Staff College;
			 include Douglas MacArthur, George C. Marshall, Henry Hap Arnold,
			 Dwight D. Eisenhower, and Omar N. Bradley.
			(12)Douglas
			 MacArthur, General of the Army
				(A)General MacArthur
			 was a distinguished soldier, scholar, and strategist who gave sixty-one years
			 of service to his country.
				(B)He commanded the
			 42d Division in World War I, and later served as the Chief of the Army General
			 Staff. Prior to retirement, he was the Military Advisor to the Commonwealth of
			 the Philippines.
				(C)In 1941, he was recalled to active duty as
			 Commanding General, United States Army Far East.
				(D)He was awarded the
			 Medal of Honor for his heroic defense of the Philippines.
				(E)After being
			 ordered to depart the Philippines by the President, he inspired the world with
			 his statement, I shall return..
				(F)Forces under his
			 command defeated those of the Empire of Japan.
				(G)After accepting
			 the Japanese surrender, he directed the highly successful reconstruction of the
			 Japanese nation, and served as the first commander of United Nations Forces
			 during the Korean War.
				(H)General MacArthur,
			 son of General Arthur MacArthur, spent time as a child at Ft. Leavenworth and
			 later in his career, he taught as a Captain in the Field Engineering School,
			 and served as the adjutant, quartermaster, and commanding officer of the 3d
			 Engineer Battalion (later reflagged as the 2d Engineer Battalion).
				(13)George C.
			 Marshall, General of the Army
				(A)General George C.
			 Marshall entered the Army from the Virginia Military Institute in 1902.
				(B)During a long
			 career of public service, he distinguished himself as a leader, tactician,
			 strategist, statesman, and, truly, as the Organizer of
			 Victory.
				(C)In World War I, he was regarded as one of
			 the most talented staff officers in the United States Army.
				(D)After that war,
			 and throughout the many long and challenging duties of the interwar years, he
			 was appointed United States Army Chief of the General Staff in 1939.
				(E)During World War
			 II, he achieved recognition as one of America’s greatest military
			 leaders.
				(F)As chief strategist
			 of that global war, he materially assisted in directing the Allied Powers to
			 victory.
				(G)In 1947 he was
			 appointed Secretary of State for the United States and his outstanding career
			 as a statesman proved equal to his brilliant military career.
				(H)He was awarded the
			 Nobel Peace Prize for his conception and implementation of the European
			 Recovery Program, and, subsequently, he served as the Secretary of Defense for
			 1 year.
				(I)General Marshall’s service at Ft.
			 Leavenworth included graduation from the United States Army School of the Line
			 in 1907, the United States Army Staff College in 1908, followed by instructor
			 duty at Ft. Leavenworth from in 1909 and 1910.
				(14)Henry H.
			 Arnold, General of the Army
				(A)General
			 Hap Arnold is the only officer in the history of our country to
			 earn the ranks of General of the Army and General of the Air Force.
				(B)General Arnold, a
			 graduate of West Point in 1907, received his pilot training in 1911 from the
			 Wright brothers in Dayton, Ohio.
				(C)He became one of
			 our Nation’s strongest advocates for air power, and personally held numerous
			 records and trophies for flying achievements, to include the first delivery of
			 United States mail by air.
				(D)Accomplishments in
			 and from the air in the World Wars, particularly in World War II, were heavily
			 influenced by his genius.
				(E)As a result of
			 General Arnold’s contributions, massed air power gave a third dimension to
			 battles of World War II, swept the skies of the enemy, and denied him mobility
			 on the ground.
				(F)One of General
			 Arnold’s citations reads in part: From conception to execution, General
			 Arnold’s leadership guided the mightiest air force in history.
				(G)General Arnold’s
			 service at Ft. Leavenworth was as a student at the Command and General Staff
			 College, 1928–1929.
				(15)Dwight D.
			 Eisenhower, General of the Army
				(A)General Dwight D.
			 Eisenhower, in 1915, began a career of distinguished public service reaching
			 the highest positions of military and civil leadership in the United
			 States.
				(B)During World War
			 II, as Commander in Chief, Allied Expeditionary Force, he led the invasion of
			 North Africa and defeated the German force on that continent.
				(C)In 1944, as Supreme
			 Allied Commander, Allied Expeditionary Force, he was instructed: You
			 will enter the continent of Europe, and, in conjunction with other United
			 Nations, undertake operations aimed at the heart of Germany and the destruction
			 of her armed forces.
				(D)In accomplishing
			 this mission, he commanded the largest combination of land, sea and air forces
			 in history.
				(E)Following World
			 War II, he was instrumental in the development of the North Atlantic Treaty
			 Organization.
				(F)After his
			 brilliant military career he was elected 34th President of the United
			 States.
				(G)His service at Ft.
			 Leavenworth was 1917–1918 as a tactical instructor officer for a course for
			 lieutenants and in 1925–1926 as a student at the Command and General Staff
			 College from which he was the honor graduate of his class.
				(16)Omar N.
			 Bradley, General of the Army
				(A)Throughout his
			 distinguished military career, General Omar N. Bradley was recognized as an
			 exceptional leader, tactician, and educator.
				(B)As Commandant of
			 the Infantry School, he developed the officer candidate program through which
			 more than 45,000 combat leaders of World War II were commissioned.
				(C)During the war, he
			 successfully commanded a division, corps, army, and army group. While
			 commanding II Corps, he was instrumental in defeating German forces in North
			 Africa and Sicily.
				(D)His successful
			 career as a field commander reached a peak when, as commander of the 12th Army
			 Group, he greatly assisted in the liberation of Europe.
				(E)This group
			 contained the largest number of American to ever serve under one commander. He
			 became the Army Chief of Staff in 1948 and the first Chairman of the Joint
			 Chiefs of Staff in 1949.
				(F)General Bradley’s
			 service at Ft. Leavenworth was as a student at the Command and General Staff
			 College, 1928–1929.
				3.Coin
			 specifications
			(a)DenominationsIn
			 recognition and celebration of the 5-Star Generals attendance and graduation
			 from the Command and General Staff College, and notwithstanding any other
			 provision of law, the Secretary of the Treasury (hereafter in this act referred
			 to as the Secretary) shall mint and issue the following
			 coins:
				(1)$5 gold
			 coinsNot more than 100,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(3)Half dollar clad
			 coinsNot more than 750,000 half dollar coins which shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the
			 specifications for half dollar coins contained in section 5112(b) of title 31,
			 United States Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall
			 include the portraits of Generals George C. Marshall, Douglas MacArthur, Dwight
			 D. Eisenhower, Henry Hap Arnold and Omar N. Bradley.
				(2)Designations and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2013; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall—
				(1)be selected by the
			 Secretary after consultation with the Command and General Staff College
			 Foundation, and the Commission of Fine Arts; and
				(2)be reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilitiesFor each of the three coins minted under this Act, at
			 least one facility will be used to strike proof quality coins, while at least
			 one other facility will be used to strike the uncirculated quality
			 coins.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2013.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(3)A
			 surcharge of $5 per coin for the half dollar coin.
				(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary to the Command and General Staff College Foundation to
			 help finance their support of the Command and General Staff College.
			(c)AuditsThe
			 Command and General Staff College Foundation shall be subject to the audit
			 requirements of section 5134(f)(2) of title 31, United States Code, with regard
			 to the amounts received by the Foundation under subsection (b).
			(d)LimitationNotwithstanding
			 subsection(a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
